Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 8,572,129 B1).
Re claim 1, Lee et al. disclose in Figures 1-10 a computer-implemented method comprising: generating, by a first component in a distributed system, a first interaction identifier (e.g. col. 7 lines 35-55 and col. 9 lines 32-58 which show the profile/node/concept ID) based on: a component identifier of the first component (e.g. col. 30 line 65 to col. 32 line 6 with the user/entity/component ID); and data to be shared with a second component (e.g. col. 1 lines 25-43 and col. 6 lines 7-55 with sharing any type of data with others); storing the first interaction identifier in an interaction data store of the first component (e.g. col. 2 lines 20-35 and col. 8 line 42 to col. 9 line 58 wherein all the data is stored for socializing); sending a request to the second component, the request including the component identifier of the first component, the first interaction identifier, and the data to be shared with the second component (e.g. col. 14 lines 19-60 and col. 31 line 26 to col. 32 line 40 wherein request to connect and share information with other in the social network); creating a graph node in an interaction relationship data store based on the first interaction identifier, the interaction relationship data store being accessible by components in the distributed system (e.g. col. 1 lines 42-55 and col. 31 line 33 to col. 32 line 6 with interaction graph in social network); receiving a response from the second component, the response including a component identifier of the second component, a second interaction identifier, and response data (e.g. col. 31 line 16 to col. 32 line 6 and col. 35 line 30 to col. 36 line 43 with return from the others); and adding a relationship edge in the interaction relationship data store, the relationship edge connecting the graph node based on the first interaction identifier with a graph node based on the second interaction identifier (e.g. col. 2 line 59 to col. 3 line 25 and col. 19 lines 16-65 with adding edge to the graph for the interaction in social network). 
Re claim 4, Lee et al. disclose in Figures 1-10 registering the first component in a component registry by providing the component identifier of the first component, a component name of the first component, an interaction identifier discovery universal resource location (URL) of the first component, and an interaction identifier response type (e.g. col. 7 line 55 to coo. 8 line 20 and col. 17 lines 17-37). 
Re claim 5, Lee et al. disclose in Figures 1-10 creating an entry corresponding to the first component in a trust store accessible by components in the distributed system, the entry including the component identifier of the first component, a shared secret, and one or more peer component identifiers, each peer component identifier being a component authorized to interact with the first component (e.g. col. 8 lines 20-42 and col. 16 line 65 to col. 18 line 4).
Re claim 6, it is a medium claim having similar limitations as cited in claim 1.  Thus, claim 6 is also rejected under the same rationale as cited in the rejection of claim 1 above.
Re claim 9, it is a medium claim having similar limitations as cited in claim 4.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 4 above.
Re claim 10, it is a medium claim having similar limitations as cited in claim 5.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 5 above.
Re claim 11, it is an apparatus claim having similar limitations as cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
Re claim 14, it is an apparatus claim having similar limitations as cited in claim 4.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.
Re claim 15, it is an apparatus claim having similar limitations as cited in claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 8,572,129 B1) in view of Vanasco (U.S. 2010/0274815 A1).
Re claim 3, Lee et al. fail to disclose in Figures 1-10 generating a first interaction identifier comprises generating a keyed cryptographic hash of the data to be shared with the second component, the keyed cryptographic hash being based on a shared secret shared between the first and second components.  However, Vanasco discloses generating a first interaction identifier comprises generating a keyed cryptographic hash of the data to be shared with the second component, the keyed cryptographic hash being based on a shared secret shared between the first and second components (e.g. paragraphs [0821-0822 and 0901 which shows the concept of cryptographic of data).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the concept of cryptographic technique which generating a first interaction identifier comprises generating a keyed cryptographic hash of the data to be shared with the second component, the keyed cryptographic hash being based on a shared secret shared between the first and second components as seen in Vanasco’s invention into Lee et al.’s invention because it would enable to secure the communication in sharing data among others in social network.
Re claim 8, it is a medium claim having similar limitations as cited in claim 3.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 3 above.
Re claim 13, it is an apparatus claim having similar limitations as cited in claim 3.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 3 above.

	Allowable Subject Matter
Claims 2, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2022/0272620
U.S. Patent Application Publication No. 2022/0161817
U.S. Patent Application Publication No. 2019/0189126
U.S. Patent Application Publication No. 2019/0179858
U.S. Patent Application Publication No. 2014/0025702
U.S. Patent Application Publication No. 2010/0274815
U.S. Patent No. 11,403,643
U.S. Patent No. 11,256,759
U.S. Patent No. 9,129,039
U.S. Patent No. 8,572,129
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451